     Case 2:20-cv-01195-TLN-CKD Document 20 Filed 12/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEJANDRO SALAS,                                   No. 2:20-cv-01195-CKD
12                        Plaintiff,
13            v.                                         ORDER AND
14    J. CLARK KELSO,                                    FINDINGS AND RECOMMENDATIONS
15                        Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this federal civil

18   rights action filed pursuant to 42 U.S.C. § 1983. This proceeding was referred to this court by

19   Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20           By order filed November 5, 2020, plaintiff’s complaint was dismissed and thirty days

21   leave to file an amended complaint was granted. The thirty-day period has now expired, and

22   plaintiff has not filed an amended complaint.

23           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign this

24   matter to a district court judge.

25           IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See

26   Local Rule 110; Fed. R. Civ. P. 41(b).

27           These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                         1
     Case 2:20-cv-01195-TLN-CKD Document 20 Filed 12/16/20 Page 2 of 2


 1   after being served with these findings and recommendations, plaintiff may file written objections

 2   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 3   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 4   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 5   (9th Cir. 1991).

 6   Dated: December 16, 2020
                                                     _____________________________________
 7
                                                     CAROLYN K. DELANEY
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14   12/sala1195.fta.docx

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
